Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  6/29/2020. The instant application has claims 1-14 pending. The system and appliance for providing enablement flag for device to communicate with target contact upon approval. There a total of 14 claims.

Drawings
The drawing filed on 6/29/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9949123.  Although the claims at the instant claims are an broader version of '123 patent.

US App 16/915006
US Patent 9949123
Comments 
1. A computer or mobile telephone based system for real-time communication authorization  comprising: a first communication device: an authorization device; and a real-time access control server, wherein the real-time access control server is configured to: receive a communication request from the Iist communication device, wherein the communication request comprises a specified communication technology selected from a set of supported communication technologies; verify a pre-approval status of'the communication request; store the communication request in an approval queue if the pre- approval status is false and alerts an administrator with 

.




s 1-14  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9537910. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by claims of ‘910 patent.

US App 16/915006
US Patent 9537910
Comments 
1. A computer or mobile telephone based system for real-time communication authorization  comprising: a first communication device: an authorization device; and a real-time access control server, wherein the real-time access control server is configured to: receive a communication request from the Iist communication device, wherein the communication request comprises a specified communication technology selected from a set of supported communication technologies; verify a pre-approval status of'the communication request; store the communication 

.



s 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10701559. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by claims of ‘559 patent.
 
US App 16915006
US Patent 10701559
Comments
1. A computer or mobile telephone based system for real-time communication authorization  comprising: a first communication device: an authorization device; and a real-time access control server, wherein the real-time access control server is configured to: receive a communication request from the Iist communication device, wherein the communication request comprises a specified communication technology selected from a set of supported communication technologies; verify a pre-approval status of the communication request; store the communication 

.




Allowable Subject Matter
Claims 1-14  are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites in narrow and detailed manner of a administrator granting approval from a queue not having pre-approval in real-time. Specifically, the instant claims recites “store the communication request in an approval queue if the pre- approval status is false and alerts an administrator with an option to approve the communication request to enable real-time communication; issue an alert to the authorization device; and receive one or more authorization parameters that define communication protocols and level of communication for communication target contacts approved from the authorization device, wherein the one or more authorization parameters comprises an enablement flag” with regard to claim 1; “receive, from a communication device, an Internet data source access request, insert the Internet data by gaining access to a real-time access control server, receive administrator authorization parameters from the authorization device: restrict Internet data source access to the communication device according to the administrator authorization parameters” with regard to claim 14. 
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is Towards secure mobile cloud computing: A survey to Khan, which discloses the authentication engine grant access to mobile clients based on policy or manual input see § 3.2.5 Authentication framework for MCC. However, Khan does not disclose “an approval queue if the pre- approval status is false and alerts an administrator with an option to approve the communication request to enable real-time communication”. 

The next closest prior art found is US Patent 7958232 to Colton which discloses the real-time modification on webpage being reported and a dashboard of applications created for administrators see Fig. 8 & Col 6 Ln 49-63. However, Colton does not disclose “an approval queue if the pre- approval status is false and alerts an administrator with an option to approve the communication request to enable real-time communication”.


The next closest prior art found is Synchronization of Authorization Flow with Work Object Flow in a Document Production Workflow Using XACML and BPEL to Sinha which discloses the arbiter for providing authorization for clients see §5.1 Architecture. However, Sinha does not disclose “an approval queue if the pre- approval status is false and alerts an administrator with an option to approve the communication request to enable real-time communication”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov